UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7070


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LARRY ROSCOE GUNNELL, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:99-cr-00022-RLW-1)


Submitted:    December 17, 2009            Decided:   December 28, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Roscoe Gunnell, Jr., Appellant Pro Se. Richard Daniel
Cooke, Norval George Metcalf, Assistant United States Attorneys,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Larry   Roscoe    Gunnell,     Jr.,     appeals   the    district

court’s orders denying his 18 U.S.C. § 3582 (2006) motion and

his motion for reconsideration.          We have reviewed the record and

find   no   reversible   error.     Accordingly,      we   affirm    for   the

reasons stated by the district court.          United States v. Gunnell,

No. 3:99-cr-00022-RLW-1 (E.D. Va. Apr. 23, 2009; May 15, 2009).

We   dispense   with   oral   argument    because    the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                    2